Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Application 15/594,612 is a reissue of application 12/738,080 (U.S. Patent No. 9,185,151).

Claims 1-24 were initially pending in the application.  A preliminary amendment was filed on 5/14/2017.  By way of the preliminary amendment claims 1, 10, 14, 15, and 20 were amended and claims 25-81 were added, claims 1, 15, 24, 29, and 71 are independent claims.  
In the most recent amendment filed 4/25/2021, claims 29 and 71 have been amended.  Claims 1-26 and 29-81 remain pending, of which claims 1, 15, 24, 29, and 71 are independent claims.  The amendment has been entered and made of record.  

This is a Non-Final Action.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,185,151 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  


Reissue Oath/Declaration
The reissue declaration filed May 14, 2017 has been accepted and is proper.


Content of Reissue Application
The claims are objected to because the amendment fails to comply with the rules governing amendments in reissue.  
The amendment filed 4/25/2021 does not comply with 37 CFR 1.173, which sets forth the manner of making amendments in reissue applications.  
(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.	(37 CFR 1.173(g) (emphasis added))
As stated above, the amendments must be made relative the patent in effect as of the date of filing of the reissue application.  Thus, the amendments to claims 1, 10, 14, 15, 21, and 24 made previously must be contained within every filed copy of the claims.  For example, in claim 1 the amendment in the preamble should still be presented in the current copy of the claims as follows:
1.	(Previously Presented)  A device for retransmitting a received [IP] media stream broadcast, said device comprising:	(emphasis added)


Additionally as required by 37 CFR 1.173(c), the applicant must provide an explanation of the support in the disclosure of the patent for the changes made to the claims.
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.
Applicant has not provided any explanation of support for the amendments made to claims 29 and 71.

Appropriate correction is required for the current amendment, and all future amendments must also conform to this practice.  Any failed attempts to conform to the practice governed by 37 CFR 1.173 in all future responses will result in the response being deemed non-compliant.


Claim Rejections - 35 USC § 251
Claims 29-81 remain rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the 
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(II)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(II)(A))  In the instant case and by way of the preliminary amendment, Applicant seeks to broaden independent claim 1 and/or independent claims 15 and 24 with the addition of claims 29 and 71 in this reissue at least by deleting/omitting the patent claim language requiring that the apparatus includes (using claim 1 as example) “the device further comprising: an appliance specific media stream generator adapted to derive from a first multicast media stream one or more uni-cast media streams or a second multicast media stream, wherein the device is further adapted to track a status of the derived one or more uni-cast media streams or the derived second multicast media stream” of claim 1.
(Step 2: MPEP 1412.02(II)(B))  The record of the prior 12/738,080 application prosecution indicates that in the Amendment filed May 22, 2015, claim 1 was amended to include the language, “wherein content in the unicast appliance specific version of the requested media stream is substantially identical to content in the multicast appliance specific version of the requested media stream”  Additionally, in the Applicant Arguments/Remarks filed on May 22, 2015, Applicant argued in an attempt to overcome the applied prior art references that none of the references teach or suggest the limitations that were added in said amendment.  

    PNG
    media_image1.png
    218
    624
    media_image1.png
    Greyscale

(pages 16 of Applicant’s Arguments/Remarks filed 5/22/2015 in application 12/738,080)
Thus, as previously stated this limitation is considered to be a surrender-generating limitation.  
Additionally, the record of the prior 12/738,080 application prosecution indicates that an examiner’s amendment was mailed June 30, 2015 in order to overcome the prior art rejections, which added the following language to the independent claims (using claim 1 as example), “the device further comprising: an appliance specific media stream generator adapted to derive from a first multicast media stream one or more uni-cast media streams or a second multicast media stream, wherein the device is further adapted to track a status of the derived one or more uni-cast media streams or the derived second multicast media stream.”  As can be seen in the mailed correspondence, William P. O’Sullivan (Reg. No. 59,005) authorized said examiner’s amendment.  Thus, as previously stated this limitation is considered to be a surrender-generating limitation.  
Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  Additionally, Reissue recapture applies to related family member applications (See MBO Laboratories, Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 94 USPQ2d 1598 at 1606 (Fed. Cir. Apr. 12, 2010) (a more limited recapture rule would undercut “the rule against recapture’s public-reliance rationale” and a patent family’s entire prosecution history should be reviewed “when applying both the rule against recapture and prosecution history estoppel.”)).  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application and the 
(Step 3: MPEP 1412.02(II)(C)) It must be determined whether the reissue claim omits or broadens any limitation that was added/argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it includes other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu , 258 F.3d at 1371-72, 59 USPQ2d at 1600.  Simply stated, claims 29-81 omit the language requiring “the device further comprising: an appliance specific media stream generator adapted to derive from a first multicast media stream one or more uni-cast media streams or a second multicast media stream, wherein the device is further adapted to track a status of the derived one or more uni-cast media streams or the derived second multicast media stream” and thus would amount to impermissible recapture due to the omission of surrender-generating limitations.  Additionally, reissue claims 29-81 are not materially narrowed in other respects that relate to the surrendered subject matter to avoid said impermissible recapture.
Therefore impermissible recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 29-41, 43, 44, 46-50, 52-54, 59-63, 66, 67, 71-79, and 81 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fritsch (U.S. Patent Application Publication No. 2002/0124258, published September 5, 2002).
Regarding independent claim 29, Fritsch discloses a device for providing content to multiple media presentation appliances over an Internet Protocol (IP) network, the device comprising: an input port for receiving a first media stream that includes a content; (paragraphs [0033] and [0039] of Fritsch)
a generator for deriving from the first media stream a first unicast media stream addressed to, and suitable to be received and presented by, one of the multiple media presentation appliances, and a first multicast media stream addressed to, and suitable to be received and presented by, at least two of multiple media presentation appliances; and (paragraphs [0033]-[0034] of Fritsch)
an output port for transmitting the first multicast and the first unicast media streams to the multiple media presentation appliances over the IP network, (paragraphs [0032]-[0034] of Fritsch),
wherein the content in the first unicast media stream is substantially identical to the content in the first multicast media stream; and (paragraph [0034] of Fritsch)
wherein the device is further adapted to track the status of the derived first unicast media stream or the derived first multicast media stream. (paragraphs [0044]-[0047] of Fritsch)

Regarding dependent claim 30, Fritsch discloses the device according to claim 29, further operative for generating a second multicast media stream or a second unicast media stream that is respectively delayed from the first multicast media stream or the first unicast media stream (paragraph [0034] of Fritsch).

Regarding dependent claim 31, Fritsch discloses the device according to claim 30, further operative to for generating multiple multicast media streams or multiple unicast media streams that are respectively delayed from the first multicast media stream or the first unicast media stream, wherein each of the multiple multicast media streams or each of the multiple unicast media streams is associated with a different time delay after respectively the first multicast media stream or the first unicast media stream (paragraph [0034] of Fritsch).

Regarding dependent claim 32, Fritsch discloses the device according to claim 31, for use with a request message from the first media presentation appliance, wherein the device is operative to select and transmit one of the multiple multicast media streams or one of the multiple unicast media streams to the first media presentation appliance over the IP network in response to the request message (paragraphs [003] and [0037] of Fritsch).

Regarding dependent claim 33, Fritsch discloses the device according to claim 32, wherein the media stream transmitted to first media presentation appliance is selected in response to the timing when the requested message was received by the device (paragraph [0037] of Fritsch).

Regarding dependent claim 34, Fritsch discloses the device according to claim 29, further operative for receiving a second media stream that includes a content, and wherein the generator is operative for deriving from the second media stream a second multicast and a second unicast media streams that are suitable to be received and presented by at least part of the multiple media presentation appliances (paragraphs [0031], [0033], and [0050] of Fritsch).

Regarding dependent claim 35, Fritsch discloses the device according to claim 34, further comprising an additional output port for transmitting the second multicast and the second unicast media 

Regarding dependent claim 36, Fritsch discloses the device according to claim 35, further comprising a switch coupled between the generator and the first and second output ports for switching the derived first multicast, the first unicast, the second multicast, and the second unicast media streams to the IP network (paragraphs [0037] and [0038] of Fritsch).

Regarding dependent claim 37, Fritsch discloses the device according to claim 29, wherein the multiple media presentation appliances include a first media presentation appliance, and wherein the first unicast media stream is transmitted to the first media presentation appliance over the IP network (paragraphs [0032]-[0034] of Fritsch).

Regarding dependent claim 38, Fritsch discloses the device according to claim 37, for use with a request message from the first media presentation appliance, wherein the device is operative to transmit the first unicast media stream to the first media presentation appliance over the IP network in response to the request message (paragraph [0034] of Fritsch).

Regarding dependent claim 39, Fritsch discloses the device according to claim 38, further operative to receive the request message from the first media presentation appliance over the IP network (paragraph [0032] of Fritsch).

Regarding dependent claim 40, Fritsch discloses the device according to claim 38, wherein the first media stream comprises one of multiple channels, and wherein the request message comprises identification of one of the multiple channels, and wherein the output port comprises a broadband connection (paragraphs [0032], [0033], and [0039] of Fritsch).

Regarding dependent claim 41, Fritsch discloses the device according to claim 40, wherein the channels are television channels (paragraph [0033] of Fritsch).

Regarding dependent claim 43, Fritsch discloses the device according to claim 29, for use with a group of media presentation appliances that are part of the multiple media presentation appliances, and wherein the first multicast media stream is transmitted to all of the media presentation appliances in the group over the IP network (paragraphs [0032] and [0033] of Fritsch).

Regarding dependent claim 44, Fritsch discloses the device according to claim 43, further comprising a list of all the media presentation appliances in the group, and wherein the first multicast media stream is transmitted to the all of the media presentation appliances in the list over the IP network (paragraphs [0033], [0050], and [0051] of Fritsch).

Regarding dependent claim 46, Fritsch discloses the device according to claim 29, wherein the first media stream is an IP packet-based media stream, and wherein the content comprises audio, video, or multimedia (paragraphs [0033] and [0039] of Fritsch).

Regarding dependent claim 47, Fritsch discloses the device according to claim 29, wherein the content comprises a television content, and wherein the content comprises first media stream, the first multicast media stream, or the first unicast media stream comprises a television channel (paragraphs [0033] and [0039] of Fritsch).

Regarding dependent claim 48, Fritsch discloses the device according to claim 47, wherein the first media stream, the first multicast media stream, or the first unicast media stream comprises one of multiple television channels (paragraphs [0033] and [0039] of Fritsch).

Regarding dependent claim 49, Fritsch discloses the device according to claim 29, further comprising a cyclic buffer coupled between the input port and the generator for temporarily storing part of the received media stream (paragraph [0031] of Fritsch).

Regarding dependent claim 50, Fritsch discloses the device according to claim 29, wherein the first media stream, the first multicast media stream, or the first unicast media stream comprises, is based on, or is according to, Moving Picture Experts Group (MPEG) MPEG-2, ITU Telecommunication Standardization Sector (ITU-T) Video Coding Experts Group (VCEG) H.264, or Advanced Video Coding (MPEG-4 AVC) standard (paragraph [0039] of Fritsch).

Regarding dependent claim 52, Fritsch discloses the device according to claim 29, wherein the first media stream comprises IP packets (paragraphs [0031] and [0039] of Fritsch).

Regarding dependent claim 53, Fritsch discloses the device according to claim 52, wherein the generator is adapted to replicate, replace, or re-address, at least part of the IP packets in the first media stream (paragraphs [0033] and [0034] of Fritsch).

Regarding dependent claim 54, Fritsch discloses the device according to claim 52, further operative to de-packetize, and to extract the content from, at least part of the IP packets in the first media stream (paragraphs [0033] and [0034] of Fritsch).

Regarding dependent claim 59, Fritsch discloses the device according to claim 29, wherein each of the appliances out of the multiple media presentation appliances is addressable in the IP network using an IP address, and wherein the transmitting to any of the appliances uses the respective IP address (paragraphs [0033] and [0034] of Fritsch).

Regarding dependent claim 60, Fritsch discloses the device according to claim 29, wherein each of the appliances is a set-top-box (paragraph [0032] of Fritsch).

Regarding dependent claim 61, Fritsch discloses an Internet Protocol Television (IPTV) system comprising the device according to claim 29, further comprising at least part of the IP network (paragraphs [0032]-[0034] and [0039] of Fritsch).

Regarding dependent claim 62, Fritsch discloses the IPTV system according to claim 61, wherein the IP network comprises, or is part of, part of the Internet (paragraph [0033] of Fritsch).

Regarding dependent claim 63, Fritsch discloses the IPTV system according to claim 61, wherein the IP network is part of a closed private network infrastructure operated or owned by a service provider, and wherein the infrastructure comprises a local loop medium connecting to at least part of the multiple media presentation appliances (paragraph [0032] of Fritsch).

Regarding dependent claim 66, Fritsch discloses the IPTV system according to claim 61, further comprising a headend, and wherein the first media stream is received by the device from the headend (paragraphs [0031] of Fritsch).

Regarding dependent claim 67, Fritsch discloses the IPTV system according to claim 61, wherein the first unicast media stream is provided as part of a Video-on-Demand (VoD) service, and wherein the first multicast media stream is provided as part of a television service (paragraphs [0032]-[0034] of Fritsch).

Regarding independent claim 71 and dependent claims 72-79 and 81, these claims incorporate substantially similar subject matter as claims 29, 31, 32, 34, 35, 37, 38, 43, 52-54, and 59.  Thus, claims 71-79 and 81 are rejected along the same rationale as claims 29, 31, 32, 34, 35, 37, 38, 43, 52-54, and 59.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 42, 45, 64, 65, and 68-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fritsch (U.S. Patent Application Publication No. 2002/0124258, published September 5, 2002) in view of Applicant Admitted Prior Art (hereinafter AAPA, based on discussions found in the background of U.S. Patent No. 9,185,151).
Regarding dependent claim 42, Fritsch does not explicitly disclose the first unicast media stream is based on, or uses, Real Time Streaming Protocol (RTSP).  However, AAPA discloses that in IPTV systems Video on Demand (“VOD”) generally uses the Real Time Streaming Protocol (RTSP) (column 2, lines 41-50 of AAPA).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Fritsch with the teachings of AAPA because as applicant explicitly admits that RTSP is generally used in IPTV systems for Video on Demand, thus the use of RTSP with the IPTV system of Fritsch would have been a mere application of a known technique to a known device ready for improvement to yield predictable results (KSR v. Teleflex, 550 U.S. 398, 417 (2007))

Regarding dependent claim 45, Fritsch does not explicitly disclose the first multicast media stream is based on, or uses, Internet Group Management Protocol (IGMP) version 2.  However, AAPA discloses that in IPTV systems, the primary underlying protocols used for Live TV is using IGMP version 2 for connecting to a multicast stream (TV channel) and for changing from one multicast stream to another multicast stream (TV channel change) (column 2, lines 41-50 of AAPA).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Fritsch with the teachings of AAPA because as applicant explicitly admits that in IPTV systems, the primary underlying protocols used for Live TV is using IGMP version 2 for connecting to a multicast stream (TV channel) and for changing from one multicast stream to another multicast stream (TV channel change), thus the use of IGMP version 2 with the IPTV system of Fritsch would have been a mere application of a known technique to a known device ready for improvement to yield predictable results (KSR v. Teleflex, 550 U.S. 398, 417 (2007)).

Regarding dependent claim 64, Fritsch does not explicitly disclose the IP network is based on, or uses, a switched telephone or a coaxial cable network.  However, AAPA discloses that well-known IPTV systems use a two-way digital broadcast signal sent through a switched telephone or cable network by way of a broadband connection (column 2, lines 12-21 of AAPA).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Fritsch with the teachings of AAPA because as applicant explicitly admits that in known IPTV systems, use switched telephone or coaxial cable networks, thus the use of said networks with the IPTV system of Fritsch would have been a mere application of a known technique to a known device ready for improvement to yield predictable results (KSR v. Teleflex, 550 U.S. 398, 417 (2007)).

Regarding dependent claim 65, Fritsch does not explicitly disclose providing high speed Internet access and Voice- over-IP (VoIP) services to at least part of the multiple media presentation 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Fritsch with the teachings of AAPA because as applicant explicitly admits that IPTV is often provided in conjunction with Video on Demand and may be bundled with Internet services such as Web access and Voice over IP (“VoIP”), thus bundling Internet services and VoIP with the IPTV system of Fritsch would have been a mere application of a known technique to a known device ready for improvement to yield predictable results (KSR v. Teleflex, 550 U.S. 398, 417 (2007)).

Regarding dependent claim 68, Fritsch does not explicitly disclose a server coupled to the device for providing a Network Personal Video Recording (NPVR) service.  However, AAPA discloses that Network Personal Video Recording is a consumer service where real-time broadcast television is captured in the network on a server allowing the end user to access the recorded programs on the schedule of their choice, rather than being tied to the broadcast schedule. (column 2, lines 51-61 of AAPA).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Fritsch with the teachings of AAPA because as applicant explicitly admits Network Personal Video Recording is a known consumer service where real-time broadcast television is captured in the network on a server allowing the end user to access the recorded programs on the schedule of their choice, rather than being tied to the broadcast schedule, thus the use of NPVR with the IPTV system of Fritsch would have been a mere application of a known technique to a known device ready for improvement to yield predictable results (KSR v. Teleflex, 550 U.S. 398, 417 (2007)).

Regarding dependent claim 69, Fritsch discloses the use of a broadband local loop to connect at least one of the multiple media presentation appliances (Fig. 2 of Fritsch).  Fritsch does not explicitly disclose wherein communication with the at least one of the multiple media presentation appliances is 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Fritsch with the teachings of AAPA because as applicant explicitly admits ADSL2+ is known, available residential high capacity network option, thus the use of ADSL2+ with the IPTV system of Fritsch would have been a mere application of a known technique to a known device ready for improvement to yield predictable results (KSR v. Teleflex, 550 U.S. 398, 417 (2007)).

Regarding dependent claim 70, Fritsch does not explicitly disclose a DSL Access Multiplexer (DSLAM) connected to the at least one of the multiple media presentation appliances using the local telephone loop.  However, AAPA discloses that known DSL based networks use a DSLAM to provide network access to subscriber residences (column 3, lines 43-52 of AAPA).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Fritsch with the teachings of AAPA because as applicant explicitly admits that known DSL based networks use a DSLAM to provide network access to subscriber residences, thus the use of a DSLAM with the IPTV system of Fritsch would have been a mere application of a known technique to a known device ready for improvement to yield predictable results (KSR v. Teleflex, 550 U.S. 398, 417 (2007)).


Claims 51, 55-58, and 80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fritsch (U.S. Patent Application Publication No. 2002/0124258, published September 5, 2002) in view of Benjamim et al. (hereinafter Benjamim, U.S. Patent Application Publication No. 2009/0168679, effectively filed February 1, 2006).
Regarding dependent claim 51, Fritsch does not explicitly disclose inserting additional content to the multicast or the unicast media stream. However, Benjamim discloses inserting additional content to a multicast or unicast media stream (paragraphs [0043]-[0048] of Benjamim).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Fritsch with the teachings of Benjamim because it would have allowed for the insertion of advertisements that are targeted with one or more characteristics of the user (paragraph [0048] of Benjamim).

Regarding dependent claim 55, Fritsch does not explicitly disclose editing the extracted content or adding the local content to form an edited content.  However, Benjamim discloses editing the extracted content to add advertisements based on user characteristics (paragraphs [0043]-[0048] of Benjamim).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Fritsch with the teachings of Benjamim because it would have allowed for the insertion of advertisements that are targeted with one or more characteristics of the user (paragraph [0048] of Benjamim).

Regarding dependent claim 56, Fritsch discloses re-packetizing content for forming the first multicast of the first unicast media stream (paragraphs [0033] and [0034] of Fritsch).  Fritsch does not explicitly disclose the content is edited. However, Benjamim discloses editing the content of a media stream (paragraphs [0043]-[0048] of Benjamim).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Fritsch with the teachings of Benjamim because it would have allowed for the insertion of advertisements that are targeted with one or more characteristics of the user (paragraph [0048] of Benjamim).

Regarding dependent claim 57, Fritsch discloses a device operative to receive local content (paragraph [0031] and Fig. 2, item 204 of Fritsch).  

Regarding dependent claim 58, Fritsch discloses that the local content comprises geographically associated local content (paragraph [0031] and Fig. 2, item 204 of Fritsch).  

Regarding dependent claim 80, this claim incorporates substantially similar subject matter as claims 55 and 56.  Thus, claim 80 is rejected along the same rationale as claims 55 and 56.


Response to Arguments
Applicant's arguments filed 4/25/2021 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. 251 as being an improper recapture:
Applicant argues that claims 29 and 71 have been amended to include the required limitations.
Examiner respectfully disagrees.  The claims do not contain any language in reference to “the device further comprising: an appliance specific media stream generator adapted to derive from a first multicast media stream one or more uni-cast media streams or a second multicast media stream” which as it is claimed in original claims 1, 15, and 24 must be different from the first claimed “generator”.  Additionally, the limitation stating “wherein the device is further adapted to track a status of the derived one or more uni-cast media streams or the derived second multicast media stream” is referencing the streams derived by the “appliance specific media generator” and not the first claimed generator, in claims 29 and 71 said limitation references the streams of the first generator, not an “appliance specific media generator”.  The applicant has provided absolutely no discussion of why the omission of these limitations would not constitute 

Regarding the rejection under 35 U.S.C. 102:
Applicant argues that the amendments of claims 29 and 71 further differentiate from the prior art.
Examiner respectfully disagrees.  Applicant has not provided any actual discussion on how the amended language differentiates the claims from the prior art.  As provided above, the amended claims remain rejected in view of the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992